Citation Nr: 0120593	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  94-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1945 to 
November 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision from the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that entitlement to service connection for 
the cause of death was previously denied in March 1983.  This 
decision was not appealed and became final.  

However, in August 1992 the RO sent a notice to the appellant 
advising her that certain laws pertaining to the attorney fee 
limitation had been found to be unconstitutional.  As a 
result, the RO offered the appellant the opportunity to 
readjudicate her ionizing radiation claim.  

Therefore, the Board is of the opinion that the issue of new 
and material evidence is not for application in this 
instance.  The Board further notes that the 38 C.F.R. § 3.311 
was amended in 1998 to include prostate cancer as a 
radiogenic disease, thereby creating a new basis of 
entitlement.  Therefore, de novo review, as opposed to 
determining whether new and material evidence has been 
presented is warranted in this case.  See Spencer v. Brown, 
17 F.3d 368, 373 (Fed. Cir. 1994).  

The appellant requested a RO hearing in her January 1994 
notice of disagreement; however, this hearing was later 
canceled.  She requested another hearing in March 2000.  

A hearing was scheduled for June 2001; however, in the VA 
Form 1-8, Certification of Appeal it was noted that the 
appellant had canceled her hearing request.  Thus, the Board 
considers her requests for hearings to be effectively 
withdrawn.  See 38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The Defense Threat Reduction Agency (DTRA) has found that 
the veteran was never any closer than 590 miles from Nagasaki 
and 420 miles from Hiroshima.  

3.  The evidence establishes that the veteran was not exposed 
to inservice radiation from Hiroshima because the DTRA's 
findings establish that he does not meet the VA definition of 
radiation-exposed veteran, as he did not engage in radiation-
risk activity.  

4.  The probative evidence does not establish that the cause 
of the veteran's death (prostate cancer) first manifested 
itself within one year of discharge or was otherwise related 
to service.  


CONCLUSION OF LAW

The cause of the veteran's death, claimed as secondary to 
radiation exposure, is not related to an injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1310, (West 1991 & Supp. 2001), 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.309(a), (d), 3.311, 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1982, it was certified that the veteran's service 
records had been destroyed by a fire in July 1973.  

The only service medical record on file is the veteran's 
separation examination which documents no reference to 
prostate cancer or any other cancer.  

The veteran's discharge certificate documents that he arrived 
in the Asiatic Pacific Theater (APT) on July 9, 1945 and 
departed on September 14, 1946.  

In September 1982 the veteran submitted a claim of service 
connection for prostate cancer.  

In December 1982 the veteran submitted a statement in which 
he reported having undergone surgery for prostate cancer in 
1977 at Denver Presbyterian Hospital.  He reported further 
treatment for cancer at this facility in 1981.  He reported 
having been hospitalized at Northwest Kansas Medical Center 
in July 1982.  

The veteran stated that he had no service medical records 
dealing with prostate cancer.  He reported, however, that his 
outfit was "in and around" Hiroshima shortly after the 
atomic bomb was dropped.  This statement was followed by, 
"In fact I have a picture that was taken by myself."  He 
could not recall the exact date when he was in Hiroshima.  He 
further noted that there was no proof that his condition 
resulted from his having been there; however, he opined that 
it might have been a contributory factor.  

A September 1982 private medical statement noted that the 
veteran had a history of adenocarcinoma of the prostate and 
that he currently had metastatic carcinoma of the prostate 
and that the prognosis was poor.  

In February 1983 the RO denied the veteran's claim of service 
connection for prostate cancer.  

The veteran's certificate of death establishes that he passed 
away in February 1983.  The cause of death was listed as 
carcinoma of the prostate.  It further noted that the 
interval between onset and death was five years.  

In February 1983 the appellant submitted a claim for 
dependency and indemnity compensation (DIC).  In March 1983 
the RO denied the appellant's claim.  This decision was not 
appealed.  

As was noted in the introduction above, the appellant 
requested that her claim be readjudicated in March 1993, as 
per the August 1992 notice provided by the RO.  

In October 1993 the RO received private medical records from 
St. Joseph Hospital.  These records date from October 1982 to 
February 1983.  In October 1982 the veteran presented with a 
history of having been diagnosed with prostate cancer in 
1978, and metastatic disease in 1981.  

A computerized tomography (CT) scan of the abdomen showed, in 
pertinent part, extensive pelvic and retroperitoneal 
lymphadenopathy resulting from metastatic prostate carcinoma, 
bone metastases, and a residual prostatic mass with left 
pelvic fat obliteration.  The pertinent diagnosis was 
metastatic carcinoma of the prostate.  The record shows that 
the veteran passed away during his hospitalization.  

In December 1993 the RO denied service connection for the 
cause of the veteran's death.  The appellant appealed, noting 
that the only other family history of prostate cancer was 
that his older brother had died of the disease when he was 72 
years old.  She noted that the veteran died of prostate 
cancer at a much earlier age; 59 years old.  She noted that 
WR, commander of the veteran's division also died at the age 
of 59 from cancer.  She stated that the veteran had been told 
while in the military that his "experience" would take 10 
years off his life.  She noted that her husband went so far 
into "the city" that he found only shadows of the residents 
burned into the sidewalks and walls.  

In December 1996 the Board remanded the claim for further 
development.  In pertinent part, it requested the RO to 
obtain medical records from Denver Presbyterian Hospital and 
Northwest Kansas Medical Center, as well as any other 
additional evidence in support of the claim.  It also 
requested that the RO attempt to obtain any additional 
service medical records, including sick reports, morning 
reports, and duty assignments.  

In February 1997 the RO sent a notice to the appellant, 
requesting her to submit any additional evidence in support 
of her claim and to provide the addresses of Denver 
Presbyterian Hospital and Northwest Kansas Medical Center.  
They also advised that an attempt to obtain additional 
service medical records was being made.  No response to this 
notice was received.  

In July 1997 the National Personnel Records Center (NPRC) 
certified that the veteran's medical records had been 
destroyed by fire.  It was advised that a NA Form 13055 be 
completed.  A blank NA Form 13055 is associated with the 
claims folder.  

The RO subsequently made a specific request for any 
additional service medical records, including daily sick 
reports, morning reports, and duty sheets.  The response 
again was that there were no medical records available due to 
fire.  

In October 1997 the RO continued its denial of service 
connection for the cause of the veteran's death.  It noted 
that the appellant had failed to respond to the February 1997 
request for additional evidence.  It also noted that the 
service medical records requested were not available.  

In September 1998 the RO specifically requested the veteran's 
service personnel records.  The NPRC (Military Personnel 
Records) (MPR) responded that the personnel file could not be 
reconstructed due to fire.  The RO notified the appellant of 
this in an October 1998 Supplemental Statement of the Case 
(SSOC).  

In May 1999 the Board remanded this case for further 
development.  The case was remanded, in pertinent part, for 
dose information from the DTRA (previously known as the 
Defense Special Weapons Agency (DSWA)), to ascertain, among 
other things, whether it could document the veteran's 
presence in Hiroshima, Japan, and provide a dose estimate 
pertaining to the veteran's activities.  If he were found to 
have been exposed to radiation, the Board directed that 
further development be performed as mandated by 38 C.F.R. 
§ 3.311.  

In January 2000 the DTRA noted that service records 
established that the veteran arrived at Otaru, Hokkaido 
(noted as being approximately 1,000 miles from Nagasaki and 
850 miles from Hiroshima) on October 5, 1945, while a member 
of "G" company, 307th Infantry.  It was noted that he had 
been embarked upon the USS Samuel Chase (APA 26) and that the 
ship had arrived in Japan from Cebu, Philippine Islands.  

The DTRA noted that on October 5, 1945 the veteran 
accompanied his unit 18 miles by rail to Sapporo (990 miles 
from Nagasaki and 840 miles from Hiroshima), then proceeded 
one-half mile to Tsukisappu.  On October 15, 1945, the 
veteran accompanied his unit to Muroran, an 80-mile trip.  
The unit returned to Tsukisappu on January 4, 1946.  He 
remained in the vicinity of Sapporo until January 30, 1946, 
when he was reassigned to Headquarters and Headquarters 
Company, 1st Battalion, 30th Infantry Regiment, also in the 
Sapporo area.  

On February 25, 1946 the veteran was transferred to the 588th 
Quartermaster Laundry Company at Sapporo, where he remained 
until April 3, 1946, when he traveled with his unit to 
Sendai, Honshu (approximately 725 miles from Nagasaki and 575 
miles from Hiroshima).  

On May 20, 1946, the veteran was reassigned to the 423rd 
Quartermaster Laundry Company, also located at Sendai.  He 
was assigned to and joined several sub-units of this company.  
He remained in Sendai until September 12, 1946 when he was 
reassigned to the Disposition Center at the 4th Replacement 
Depot at Tokyo (approximately 590 miles from Nagasaki and 420 
miles from Hiroshima) for return to the United States.  

The DTRA concluded that available records did not place the 
veteran with occupation forces in Hiroshima or Nagasaki.  
Rather, they placed him no closer than 590 miles from 
Nagasaki and 420 miles from Hiroshima.  

In July 2001 the appellant contended that the DTRA's findings 
did not establish the veteran's absence from Hiroshima.  She 
contended that it only established his presence in Japan 
without documenting his actual absence from Hiroshima.  She 
also contended that there were missing time periods between 
October 15, 1945 and September 12, 1946 during which the 
veteran's location was not determined.  

In August 2001 the appellant's representative submitted a 
variety of arguments in support of the claim.  He reiterated 
the appellant's contention that there were gaps in the DTRA's 
accounts of the veteran's locations in Japan.  It was 
contended that no evidence had been presented to rebut the 
possibility that the veteran's duties at some point took him 
within 10 miles of the city limits of Hiroshima.  

It was also indicated that the RO had failed to obtain the 
photograph referred to by the veteran and that this 
constituted a breach of the duty to assist.  Along these 
lines, it was indicated that the Veterans Claims Assistance 
Act of 2000 (VCAA) required that a VA medical opinion be 
obtained, and that the appellant be notified of what is 
necessary to substantiate her claim, including the obtaining 
of lay or "buddy" statements to substantiate what happened 
in service.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2000); Lathan v. Brown, 7 Vet. App. 359 (1995).  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.309(d) (2000).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2000).  




Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2000), by showing that the disease or malady was 
incurred during or aggravated by service, as discussed above.  
See Combee v. Brown, 34 F.3d 1039, 1040, 1043 (Fed. Cir. 
1994); McGuire v. West, 11 Vet. App. 274, 277 (1998).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  

The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  


In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and her representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  In particular, 
they were provided with the regulations pertaining to service 
connection on a direct basis and service connection based on 
inservice radiation exposure.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by her to be obtained.  

In this regard, the RO has attempted to obtain all medical 
records specified by both the appellant and the veteran prior 
to his death.  Records from the veteran's hospitalization 
prior to his death have been obtained.  There are other 
medical records identified by the veteran which have not been 
obtained: records from Denver Presbyterian Hospital and from 
Northwest Kansas Medical Center.  

While these records have not been obtained, the record shows 
that the RO has made reasonable efforts to obtain them.  
Pursuant to the Board's December 1996 remand, the RO sent a 
notice to the appellant asking her to provide the addresses 
and authorization for the release of the above-mentioned 
records.  The appellant did not respond to this request.  The 
RO advised her of this fact in its October 1997 SSOC.  

Therefore, the Board is of the opinion that the RO satisfied 
the duty to assist in attempting to obtain the above-
mentioned records.  Since the appellant has failed to respond 
to the RO's notice, the Board is of the opinion that there is 
no further duty to assist with respect to obtaining these 
records, because they have not been adequately identified or 
authorized for release.  38 U.S.C.A. § 5103A(a)(1), (b)(1) 
(West Supp. 2001).  

VA's duty to assist is not a one-way street.  Appellants are 
expected to comply with reasonable requests.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The appellant's representative has contended that the RO's 
failure to obtain the photograph referred to by the veteran 
constitutes a breach of the duty to assist.  

The Board disagrees.  Pursuant to the December 1996 Board 
remand, the RO sent a notice to the appellant in which they 
advised her to submit any additional evidence in support of 
her claim.  As noted above, she failed to respond to this 
notice.  In April 2001 the RO notified the appellant of the 
VCAA and advised her of the type of evidence needed to 
substantiate her claim and what would need to be done in 
obtaining such evidence.  She did not respond to this notice.  

While neither of these notices specifically mentioned the 
photograph, they did generally advise her that she should 
submit additional evidence in support of her claim.  The 
Board is of the opinion that the appellant's failure to 
respond in any way to either of these notices discharged any 
further duty to assist with respect to the photograph, 
particularly where such evidence is under the direct control 
of the appellant herself.  Wood, supra.  

Furthermore, the Board notes that the veteran never actually 
specified that the photograph was taken in Hiroshima.  He 
merely generally stated that he had taken a photograph 
following the dropping of the atomic bomb.  

Therefore, a remand to obtain this evidence is also not 
required because it has not been adequately identified as 
being an actual photograph of Hiroshima, and because there is 
already probative evidence on file specifically establishing 
his locations while he was in Japan.  See 38 U.S.C.A. 
§ 5103A(b)(1) ("the Secretary shall make reasonable efforts 
to obtain relevant records...that the claimant adequately 
identifies" (emphasis added)).  

In this regard, the Board notes that the duty to assist is 
not a license for a "fishing expedition" to ascertain 
whether there might be unspecified information which could 
possibly support a claim.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992); see e.g., Counts v. Brown, 6 Vet. 
App. 473, 476 (1994).

The RO has made reasonable efforts to obtain the service 
medical records as well.  As noted above, the NPRC has 
reported that it was unable to obtain service medical and 
service personnel records on the veteran because they were 
destroyed by the 1973 fire.  Where the veteran's service 
medical records are lost or destroyed, the Board's obligation 
to explain its findings and conclusions is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In such 
cases where service records have been lost or destroyed, the 
Board is under a duty to advise the appellant of alternative 
forms of evidence that can be developed to substantiate the 
claim.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  

The Board is of the opinion that this duty has been 
satisfied.  The RO has made multiple attempts (including 
pursuant to the December 1996 Board remand) to obtain service 
medical records without success.  On each occasion, it has 
been specified that the records were destroyed by fire.  38 
U.S.C.A. § 5103A(b)(3).  The RO advised the appellant of this 
fact in the October 1997 and March 2000 SSOCs.  38 U.S.C.A. 
§ 5103(b)(2).  

It is unclear as to whether the RO advised the appellant to 
submit alternative forms of evidence.  A blank NA Form 13055 
is on file, but there is no notice indicating that it was 
sent to the appellant.  

However, the Court has held that the "presumption of 
regularity" that attends the official actions of 
governmental officials imposes a presumption that VA properly 
discharged its official duties and that that presumption can 
be overcome only by clear evidence to the contrary.  Davis v. 
Brown, 7 Vet. App. 298, 300 (1995) (citing Ashley v. 
Derwinski, 2 Vet. App. 307, 308- 309 (1992)).  

VBA's Adjudication Procedure Manual, M21-1, Part III, para. 
4.23 provides that a NA Form 13055 will be sent to the 
claimant when medical records are needed.  In the case at 
hand, the RO was attempting to obtain service medical 
records.  There is no clear evidence establishing that the RO 
did not send the NA Form 13055 to the appellant.  Therefore, 
it must be presumed that it was sent to her.  Davis, supra.  
Thus, there was no further duty here since the appellant 
presumably failed to submit a completed NA Form 13055.  See 
M21-1, Part III, para. 4.23b(2)(5).  

Furthermore, the Board is of the opinion that, even if it 
were demonstrated that the appellant had not been provided 
with notice regarding the submission of alternative forms of 
evidence, such error would be harmless in this instance 
because the DTRA subsequently provided a detailed summary of 
relevant service information, namely, the veteran's location 
while he was in Japan.  

As indicated above, it appears that the DTRA's account is 
based on service records that it has in its possession.  
These records are not on file.  However, the Board is of the 
opinion that a remand is not required to obtain such records 
because the DTRA provided a detailed summary of these 
records.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
records, where the DTRA has already submitted a specific 
summary of this evidence, would serve no useful purpose and 
would only impose unnecessary burdens on VA and the 
appellant.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board finds that a remand for a VA medical opinion is not 
required in this case, and as will be discussed in detail 
below, the evidence establishes that the veteran was not 
exposed to radiation. Also, there is no indication that his 
prostate cancer was otherwise related to service, and there 
is sufficient medical evidence to allow for a determination 
to be made on the merits; i.e., there is competent medical 
evidence establishing that prostate cancer was not incurred 
in service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

Finally, the Board is of the opinion that the May 1999 Board 
remand directives have been completed to the extent 
warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO sent a request for dose information from 
the DTRA, and the DTRA responded.  The DTRA did not provide a 
specific dose estimate as requested by the Board.  However, 
the DTRA findings did establish that the veteran did not meet 
the definition of a radiation-exposed veteran because he did 
not engage in radiation-risk activity as defined by VA.  This 
would logically imply that he was not exposed to radiation as 
alleged, thereby eliminating the need for an actual dose 
estimate.  

Therefore, there was no need to provide a dose estimate since 
it was established that the veteran was not exposed to 
radiation as has been alleged.  This issue will be discussed 
in further detail in the merits analysis.  It also rendered 
unnecessary the further development suggested by the Board, 
namely, referral to the Under Secretary for Benefits.  

In this regard, the Board stressed that this development was 
to be performed only in the event if it were determined that 
the veteran was in fact exposed to ionizing radiation.  As 
noted above, the DTRA determined that he was not exposed to 
radiation in the manner alleged because the record 
established that he was never within 10 miles of Hiroshima or 
Nagasaki.  

In light of the above, the Board concludes that the RO 
satisfactorily complied with the May 1999 Board remand 
directives.  The Board also finds that the RO complied, to 
the extent necessary, with the December 1996 remand 
directives, as it made specific attempts to obtain private 
medical records, as well as additional service medical 
records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to notify and the duty to assist her as 
mandated by the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the appellant under this new legislation.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

Furthermore, the RO has specifically notified the appellant 
of the new duty to assist law and its scope.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  

Service Connection for the Cause of the Veteran's Death, 
Including as Secondary to Radiation Exposure

Service Connection Based on Radiation Exposure

After a careful review of the record, the Board finds that 
service connection for the cause of the veteran's death as 
secondary to radiation exposure is not warranted under either 
38 C.F.R. §§ 3.309(d) or 3.311.   

Presumptive service connection based on 38 C.F.R. § 3.309(d) 
is not warranted because the evidence establishes that the 
cause of the veteran's death, prostate cancer, is not one of 
the presumptive disease included in section 3.309(d)).

Service connection under 38 C.F.R. § 3.311 is not warranted 
because the evidence establishes that the veteran did not 
engage in radiation-risk activity as defined by VA.  As a 
result, the evidence establishes that he was not exposed to 
radiation as has been alleged.  

The term "radiation-risk activity" includes the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  

The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  

The Board again notes that the appellant has contended that 
the cause of death was due to the veteran's exposure to 
radiation during his presence in Hiroshima.  The cause of 
death (prostate cancer) is a radiogenic disease.  Therefore, 
38 C.F.R. § 3.311 required that the RO obtain dose 
information on the veteran.  

The RO performed such development pursuant to the Board's May 
1999 remand by requesting dose information from the DTRA.  
The DTRA responded that the veteran's military duties did not 
take him within 10 miles of Nagasaki or Hiroshima between 
August 6, 1945 and July 1, 1946.  In fact, during this 
period, the record shows that he was no closer than 725 miles 
to Nagasaki and 575 miles to Hiroshima.  After the period in 
question, he was no closer than 590 miles from Nagasaki and 
420 miles from Hiroshima.  

Therefore, the evidence persuasively establishes that the 
veteran was not exposed to radiation based on his presence in 
and around Hiroshima or Nagasaki because the evidence 
establishes his military duties did not take him within 10 
miles of Hiroshima or Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi).  

Therefore, the evidence establishes that he did not in fact 
participate in the radiation-risk activity as alleged, and 
was therefore not a radiation-exposed veteran.  

Thus, as such evidence alone establishes that the veteran was 
not exposed to radiation as has been alleged, no further 
development is required under 38 C.F.R. § 3.311.  See 
38 C.F.R. §§ 3.309(d)(3), 3.311(b)(1)(i); see also McGuire v. 
West, 11 Vet. App. at 278-280 (1998).  

If, as here, the evidence establishes that the veteran did 
not engage in the alleged radiation-risk activity (in this 
case, being within 10 miles of Hiroshima or Nagasaki), then 
the logical conclusion is that the veteran could not have 
been exposed to radiation as alleged.  

Neither the appellant nor the evidence have indicated any 
other source of inservice radiation exposure.  Therefore, and 
in light of the above, no further development under 38 C.F.R. 
§ 3.311 is warranted, and a preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death as secondary to alleged inservice radiation 
exposure.  


Direct Service Connection

The Board again notes that service connection may be granted 
on a direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge was incurred in or aggravated by service.  
Combee, supra.  

The Board also notes that direct service connection may also 
be established on a presumptive basis under section 3.309(a) 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

First, the probative evidence establishes that the prostate 
cancer did not first manifest itself to a compensable degree 
during the first post-service year.  There are no medical 
records diagnosing this impairment within one year of the 
veteran's discharge.  In fact, available medical records 
establish that it was not first diagnosed until the late 
1970s.  In addition, the death certificate specifies that the 
cause of death was incurred only five years prior to death.  
Therefore, presumptive service connection under section 
3.309(a) is not warranted.  

Second, the probative evidence establishes that the cause of 
the veteran's death was not otherwise incurred during 
service.  The veteran's separation examination was negative 
for prostate cancer.  Post-service medical records do not 
document a diagnosis of prostate cancer until many years 
after the veteran's discharge.  

There is no competent medical evidence linking the post-
service diagnosis of prostate cancer to military service.  In 
fact, the only competent evidence on file is against the 
claim.  As noted above, the physician who completed the death 
certificate found that the cause of death, prostate cancer, 
had its onset only five years prior to the veteran's death.  
The Board finds this evidence to persuasively establish that 
the cause of the veteran's death was not incurred in service.  

The Board notes that the above issue involves medical 
causation for which competent medical or scientific evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The appellant and her representative, as lay persons without 
medical knowledge, are not competent to offer opinions or to 
make such conclusions regarding medical causation.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Neither is the Board competent to make such a determination 
without supporting medical or scientific evidence.  Id.  
There is no competent, medical, or scientific evidence 
linking the cause of the veteran's death to service, 
including his claimed inservice radiation exposure or any 
other inservice event.  The only competent evidence of record 
is against the claim.  

The Board additionally notes that the veteran was not service 
connected for any disabilities during his lifetime.  
Therefore, 38 C.F.R. § 3.312(c) is not for application in 
this case.  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the cause of the veteran's death is related to 
exposure to radiation in service, or is otherwise related to 
service.  Based upon a full review of the record, the Board 
finds that the evidence is not so evenly balanced as to 
require application of the benefit of the doubt in favor of 
the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for the cause of death, 
including as secondary to exposure to radiation, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

